DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-20 are currently pending.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 12 is/are rejected under 35 U.S.C. 102(a)(1) or (a)(2) as being anticipated by Connor (US 2020/0152312).
Regarding claims 1 and 12,
Connor teaches a contactless biometrics monitoring system, comprising:
a first device configured to transmit a modulated signal into an environment, the modulated signal being modulated to amplify one or more biometric patterns of a user located within the environment ([0130] In an example, a system for nutritional monitoring and management can include a spectroscopic sensor which scans body tissue to collect information concerning a person's biometric parameters and/or health status comprising at least a light emitter which emits light beams toward body tissue; [0101] and [0463] teaches that the operation of spectroscopic sensor comprises frequency-based modulation technique); and
a second device configured to receive a reflection of the modulated signal off the user located within the environment ([0130] teaches, “…a light receiver which receive those light beams after those beams have been transmitted through and/or reflected by the body tissue”),
wherein the reflection comprises a vibration component, and the vibration component indicates biometric information of the user corresponding to the one or more biometric patterns amplified by the modulated signal ([0130] teaches, “…changes in the spectral distribution of light beams caused by reflection by body tissue can be analyzed to estimate values of biometric parameters.”)

Claims 1, 2, 12 and 13 s/are rejected under 35 U.S.C. 102(a)(1) or (a)(2) as being anticipated by Keshavan (US 2018/0078732).
Regarding claims 1 and 12,
Keshavan teaches a contactless biometrics monitoring system, comprising:
a first device configured to transmit a modulated signal into an environment, the modulated signal being modulated to amplify one or more biometric patterns of a user located within the environment  ([0030] teaches a contactless biometric sensor which directs RF signals towards a user); and
a second device configured to receive a reflection of the modulated signal off the user located within the environment ([0030] teaches measuring the strength of the backscattered signal, and analyzing the backscattered signal to determine the state of various vital signs of a user over time),
wherein the reflection comprises a vibration component, and the vibration component indicates biometric information of the user corresponding to the one or more biometric patterns amplified by the modulated signal ([0030] teaches using a backscattered signal, and that “…measuring minor skin deflections caused by a user's heart rate...” wherein at least said heart rate comprises a vibration component).

Regarding claims 2 and 13,
Keshavan teaches that the first device is configured to generate the modulated signal by modulating a source audio signal or a source radio frequency (RF) signal according to a frequency range of the one or more biometric patterns ([0030] teaches  that the contactless biometrics sensor directs RF signals towards a user).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Keshavan (US 2018/0078732) in view of Li (US 2019/0298298).
Keshavan teaches the system of claim 1 including a processor; and 
memory connected to the processor and storing instructions. Keshavan fails to further teach causing the processor to: 
apply a convolution to the reflection to determine reflected wavelet locations; and extract the biometric information from the reflected wavelet locations.
LI teaches applying a convolution to the reflection to determine reflected wavelet locations; and extract the biometric information from the reflected wavelet locations ([0028] teaches that convolution may be utilized to separate (corresponding to “extract” of the claim) at various signals from a reflected signal.) 
. 

Allowable Subject Matter
Claims 3-7, 9-11, 14-16 and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIONNE PENDLETON whose telephone number is (571)272-7497. The examiner can normally be reached M-F 9a-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on 571-272-4090. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/DIONNE PENDLETON/Primary Examiner, Art Unit 2689